DETAILED ACTION
Vacuum Cleaner 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9-22-2022 has been entered.
Response to Amendment
The amendments filed 9-22-2022 has been entered. Claims 1-10 14,16-18 are currently pending and have been examined. Claims 17 and 18 are newly added. Applicant’s amendment to claim 16 does not overcome the 112 rejection previously set forth in the Final Office action mailed 6-23-2022. The previous 102 rejection has been modified to a 103 rejection due to applicant’s amendments. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Regarding claim 1, Claim 1, recites "the first distance is less than the second distance ,but is at least half of the second distance". This limitation could not be located within the specification. Applicant will need to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim.
Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17, line 1 recites "the at least on rigid carrier" this  needs to be changed to "the at least one rigid carrier".  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  Claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 16, the limitations outlining  the steps of using having a rotatable cleaning bar. Support for these limitations could not be located in the specification, therefore claim 16 is rejected under 35 U.S.C 112(a) for new matter. 
Specifically, the limitation "the cleaning element capable of deforming but always projecting a distance greater than the first distance as it contacts the surface to be cleaned”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3-4,6-8,13-14,16, 17, 18  are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 2734212) in view of Koenings (US 20190246872 A1) and Buesing (US 20190061846 A1)  .
Regarding claim 1, Koch teaches an elongate central body (rotary agitator structure 16, figure 2); at least one carrier (see annotated figure 3 and 4 below) removably mountable on the elongate central body and projecting from the surface of the elongate central body by a first distance (see annotated figure 2, 4); and at least one flexible cleaning element (tuft 2, figures 3-4) mounted to the at least one carrier and projecting from the surface of the elongate central body by a second distance (see tufts 2 in figures 2 and 4) ; wherein the first distance is less than the second distance (see annotated figure 2 and 4); and the rigid carrier having a first wall extending away from the central body (rotary agitator structure 16, figure 2) on a first side of the cleaning element, and a second wall extending at an away from the central body element on a second side of the cleaning element (see annotated figures 1,2) , the first wall and second wall providing a gap (see figures 1,2,4) between the cleaning element (tuft 2, figures 1-4) and the first wall and the second wall (see annotated figures below); the first wall and the second wall projecting away from the central body so as not to be flush with the central body (see figure 1, and 2; specifically figure 1 shows element 5 is symmetrical on both sides; additionally Koch discloses the guard flanges 5 are raised)

	

    PNG
    media_image1.png
    448
    508
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    856
    913
    media_image2.png
    Greyscale

However, Koch fails to teach the carrier is rigid and explicitly that the first distance is a least half of the second distance.
Koenings teaches a brush with a rigid carrier (see para 0020).
Buesing teaches that having carrier rigid in design to match a flexible cleaning element so they can optimally adapt to the shape of the obstacle surface to enlarge contact surface (see para 0014).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Koch to include the teachings of Koenings and Buesing so that carrier is rigid. This modification would allow the flexible cleaning element to optimally adapt to the shape of obstacle surface to enlarge the contact surface (see para 0014 of Buesing). 
Additionally, it would have been obvious to one ordinary skill in the art before effective filing date of the claimed invention to have further modified Koch to include the first distance is a least half of the second distance since, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device involves only routine skill in the art. Furthermore, applicant does not disclose criticality for the half distance feature.
 Regarding claim 3, modified Koch teaches wherein the rigid carrier is mountable in a recess on the surface of the elongate central body (see channel mounting strip 20, figure 2).
Regarding claim 4, modified Koch teaches a plurality of clips for securing a base of the flexible cleaning element to the rigid carrier (see staple legs 11, figure 4).
	Regarding claim 6, modified Koch teaches a least one flexible cleaning element is one or more of a bristle strip, a cleaning blade, or cleaning flap (see tuft 2, figure 4).
	Regarding claim 7, modified Koch teaches wherein at least a portion of the at least one rigid carrier comprises a helical shape (see figure 2, helical shape).
Regarding claim 8, modified Koch teaches wherein the at least one rigid carrier comprises a first portion having helical shape in a first direction and a second portion having a helical shape in a second direction (see figures 3-).
	Regarding claim 13, modified Koch teaches wherein the at least one flexible cleaning element cannot be deformed to a position which is than the first distance when engaging a surface to be cleaned (see figures 1-4 of Koch, Koch discloses that wall 6 is limit for where tuft can flex however, states that will not be reached under ordinary conditions ). 
Regarding claim 17, the at least on rigid carrier includes at least 2 rigid carriers spaced evenly around the central body (see figure 3, shows individual carriers staple 10 and legs 11).
Regarding claim 14, it is noted that claim 14 shares same limitations as claim 1 therefore same rejection applies. 
	Regarding claim 16, it noted that claim 16 shares similar limitations as claim 1, therefore same rejection applies. Additionally, Koch teaches a providing a cleaning device with brush structure that is disclosed ( page 1 lines 15-19).
	Regarding claim 18, the at least on rigid carrier includes at least 2 rigid carriers spaced evenly around the central body (see figure 3, shows individual carriers staple 10 and legs 11).
	Claim(s) 2,5 , are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 2734212) in view of Koenings (US 20190246872 A1) and Buesing (US 20190061846 A1)  as applied to claim 1 above 7, and further in view of Shim (US 10092153 B2).
Regarding claim 2, modified Koch teaches all limitations stated above except in the at least one rigid carrier projects from the surface of the elongate central body in a different direction from the at least one flexible element.
Shim teaches an agitator where the carrier (coupling unit 132, figure 3) projects from the surface in a different direction from at least one flexible cleaning element (see additional member 190, figure 3).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified Koenings to include the teachings of Shim to different directions for the carrier and flexible cleaning element. This modification allows for different area of contacts. 
Regarding claim 5, Koch as modified in claim 1 teaches all limitations stated above additionally teaches the first and second rigid carriers (see legs 11 and staple 10, figure 3) the first and second rigid carriers are spaced from one another to create a space between their respective walls (see figure 1, and 3) but fails to teach, the space being at least double the thickness of the flexible cleaning element to allow for a cutting implement to fit therein.
Shim teaches an agitator for a cleaner, where has carriers for flexible cleaning elements (col 3 lines 1-10 discloses either 160 or 180 a bristle) and blade (col 3 lines 1-10 discloses either 160 or 180 a blade) siting within the space of carrier (see figure 3; ) 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Koch to include the teachings of Shim so there is blade that sits within space on the agitator brushroll. This modification would help reduce amount hair that is entangled on the brushroll.
Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koch (US 2734212) in view of Koenings (US 20190246872 A1) and Buesing (US 20190061846 A1)  as applied to claim 1, and further in view of Kelsey (US 10912435 B2)
	Regarding claim 9, modified Koch teaches all limitations stated above but fails to teach wherein at least one other cleaning element is mounted directly to the elongate central body.
Kelsey teaches an elongate central body ( elongated agitator body 40, figure 3a) cleaning element (cleaning elements 42, figure 3a) is mounted directly to body (see col 4 lines 16-25).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Koch to include the teachings of Kesley so that there is a cleaning element directly attached to elongate body. This modification would make it easier when manufacturing the elongate body to include bristles.  
	Regarding claim 10,  further modified Koch teaches at least one other cleaning element projects from the surface of the elongate central body by a third distance which is at least greater than the first distance (see col 4 lines 55 -65, Kelsey discloses depending on applications any size or length of bristles can be selected).
Response to Arguments
Applicant's arguments filed 9-22-2022 regarding independent claims 1, 14, 16 have been fully considered but they are not persuasive. 
Regarding applicant's argument that Koch fails to disclose a first and second wall extending away from the central body. Examiner respectfully disagrees, figure 1,3 shows that that  flanges 5 on both sides that are same height and are symmetrical therefore there is two walls that extend from central body. 
Regarding applicant's argument that Koch fails to disclose a first and second wall extending away from the central body. Examiner respectfully disagrees, figure 1,3 shows that that  flanges 5 on both sides that are same height and are symmetrical therefore there is two walls that extend from central body. 
Regarding applicant’s argument that modified Koch fails to teach first distance is a least half the height the second distance. Modifying Koch so that the first distance is a least half of the second distance since, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device involves only routine skill in the art. Furthermore, applicant does not disclose criticality for the half distance feature.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 9:30am - 5:30pm and Friday 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/             Examiner, Art Unit 3723                                                                                                                                                                                          




/DON M ANDERSON/Primary Examiner, Art Unit 3733